424 F.2d 1069
UNITED STATES of America, Appellee,v.Larry Wayne WALKER, Defendant, Appellant.
No. 7481.
United States Court of Appeals, First Circuit.
April 29, 1970.

Norman C. Ross, Boston, Mass., by appointment of the Court, for appellant.
Stanislaw R. J. Suchecki, Asst. U. S. Atty., with whom Herbert F. Travers, Jr., U. S. Atty., was on brief, for the United States, appellee.
Before ALDRICH, Chief Judge, COFFIN, Circuit Judge, and FORD, District Judge.
PER CURIAM.


1
The judgment must be affirmed on the opinion below 304 F.Supp. 970. In United States v. Powers, 1 Cir., 1969, 413 F.2d 834, we upheld the reasonableness of regulation 32 C.F.R. 1625.2, which provides that a claim for conscientious objector status must be made before the registrant receives his induction notice, unless his entitlement to that status did not mature until afterwards. See also, United States v. Gearey, 2 Cir., 1966, 368 F.2d 144. We cannot in this respect consider it unreasonable to require a registrant to exercise at least a minimum amount of diligence in his own interest. We held, for reasons there set out, that the registrant had a duty of inquiry as to the nature of that status, and that it would constitute an undue and unworkable burden upon the operation of the Service if he could do nothing, and then awaken to his rights, or alleged rights, at the final moment. In the case at bar we do not consider that defendant's asking two friends, who were as uninformed as himself, satisfied that burden.


2
The reason for this regulation requires it to be applied in an individual case, at least in the discretion of the Board, without holding a hearing and taking testimony. For us to decide otherwise would effectively destroy the rule and the purpose behind it.